Citation Nr: 1046049	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-04 913	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip disorder, 
to include as secondary to a back disorder.

3.  Entitlement to service connection for gastritis, to include 
as secondary to a back disorder.

4.  Entitlement to service connection for ulcers, to include as 
secondary to a back disorder.

5.  Entitlement to service connection for hemorrhoids, to include 
as secondary to a back disorder.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Appellant was a member of the United States Army Reserves 
from February 1975 to February 1978.  During this time, she had 
periods of active duty for training (ACDUTRA) from April 5, 1975, 
to April 18, 1975, and from June 5, 1977, to June 17, 1977.  She 
also presumably had periods of inactive duty training (INACDTRA) 
during reserve service. 

This matter comes before the Board of Appellants' Appeals (Board) 
on appeal from March 2005 and June 2006 rating decisions of the 
Department of Appellants Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which, in pertinent part, denied the above 
claims.




In May 2008, the Appellant testified at a personal hearing over 
which a Decision Review Officer of the RO presided.  A transcript 
of the hearing has been associated with the Appellant's claims 
file.

In November 2008, the Appellant had been scheduled for a personal 
hearing over which a Appellants Law Judge of the Board would have 
presided while at the RO.  However, prior to the date of the 
hearing, in November 2008, she withdrew her request for a 
hearing.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Appellant, 
coccydinia is manifested as a result of her period of inactive 
duty training service (INACDUTRA).

2.  A low back disorder, other than coccydinia, is not manifested 
as a result of any qualifying periods of active military service, 
including ACDUTRA or INACDUTRA, nor is it secondary to a service-
connected disability.

3.  The Appellant's right hip disorder is not manifested as a 
result of any qualifying periods of active military service, 
including ACDUTRA or INACDUTRA, nor is it secondary to a service-
connected disability.

4.  The Appellant's gastritis is not manifested as a result of 
any qualifying periods of active military service, including 
ACDUTRA or INACDUTRA, nor is it secondary to a service-connected 
disability.

4.  The Appellant's ulcers are not manifested as a result of any 
qualifying periods of active military service, including ACDUTRA 
or INACDUTRA, nor are they secondary to a service-connected 
disability.

5.  The Appellant's hemorrhoids are not manifested as a result of 
any qualifying periods of active military service, including 
ACDUTRA or INACDUTRA, nor are they secondary to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coccydinia have been 
met.  38 U.S.C.A. §§ 101(24), 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  The criteria for service connection for a right hip disorder, 
to include as 
secondary to a back disorder, have not been met.  38 U.S.C.A. §§ 
101(24), 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for service connection for gastritis, to include 
as secondary to a back disorder, have not been met.  38 U.S.C.A. 
§§ 101(24), 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§3.6, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for service connection for ulcers, to include as 
secondary to a back disorder, have not been met.  38 U.S.C.A. §§ 
101(24), 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6,3.303, 3.304, 3.307, 3.309 (2010).

5.  The criteria for service connection for hemorrhoids, to 
include as secondary to a back disorder, have not been met.  38 
U.S.C.A. §§ 101(24), 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§3.6, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Appellants Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires 
VA to assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Appellant status; (2) existence of a disability; (3) a connection 
between the Appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2004, April 2005, July 2005, August 
2005, September 2005, February 2006, June 2006, March 2007, April 
2008, and June 2008 the Appellant was notified of the evidence 
not of record that was necessary to substantiate her claims.  She 
was told what information that she needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The foregoing 
correspondence also provided the Appellant with the requisite 
notice with respect to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Appellant's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Appellant's claim for benefits, there are four 
factors for consideration.

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Appellants Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Appellant's service.

The Appellant has been medically evaluated as to the issue of 
service connection for a back disorder.  As to the issues of 
service connection for a right hip disorder, gastritis, ulcers, 
and hemorrhoids, no examination is necessary in order to 
adjudicate the Appellant's claims because there is no evidence to 
satisfy the second or third McLendon criteria discussed above.  
Specifically, there is no evidence to suggest that any disease or 
injury occurred during a period of active duty for training or 
inactive duty for training, and there is no competent evidence to 
suggest that any disorder manifested as a result of the 
Appellant's military service.  Therefore, a medical examination 
would serve no useful purpose in this case, since the requirement 
of an in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  The 
Appellant has not been prejudiced by the lack of VA examination.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military, naval, or air service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty or from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2010).  Inactive duty for training includes duty 
(other than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d) (4) (2010).  Service connection on a presumptive basis is 
not available where the only service performed is active duty for 
training or inactive duty for training.  Biggins v. Derwinski, 1 
Vet. App. at 476-78.

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Arthritis and peptic ulcers may be presumed to have been incurred 
during active service if they become manifest to a degree of at 
least 10 percent within the first year following active service 
in the case of any Appellant who served for 90 days or more.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). However, as noted above, presumptive periods do not apply 
to active duty for training or inactive duty for training.  See 
Biggins, 1 Vet. App. at 477-78.


For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.


Back disorder

The Appellant asserts that she has a current low back disability 
that is etiologically related to her periods of service.  During 
her May 2008 hearing, she described that during her periods of 
service, she had engaged in various strenuous physical activities 
requiring a lot of lifting and bending, which resulted in a back 
disorder.  She also reported an incident in which she slipped on 
a banana peel and fell down some stairs injuring her low back.

A review of the Appellant's claims file reveals that service 
treatment records from a period of United States Army Reserve 
duty from September 1974 are of record.  These records are 
limited to an enlistment report of medical examination dated in 
September 1974 which shows that clinical evaluation of the spine 
was normal; and an associated report of medical history showing 
that the Appellant indicated that she had never had recurrent 
back pain.

However, a service treatment record dated in September 1976 shows 
that the Appellant reported falling down some stairs at the 
barracks.  She reported pain at the tip of the coccyx.  There was 
no swelling, dislocation, or muscle spasm.  X-rays were negative.  
A chronological record of medical care dated one day later shows 
that the Appellant was diagnosed with a bruised coccyx.  The 
service personnel records do not reference whether the Appellant 
was ordered to INACDUTRA during the time of this injury.  
However, in view of the fact that these are service department 
records describing a fall that took place in the barracks, the 
Board resolves all reasonable doubt in favor of the Appellant as 
will assume that the injury the coccyx occurred while she was 
assigned to INACDUTRA.

Subsequent to service, a private medical record from B. F. T., 
M.D., dated in March 1995, shows that the Appellant had a three 
to four month history of neck and low back pain.  She indicated 
that her injury was associated with a Workmen's Compensation 
claim brought on by heavy lifting at work.  The impression was 
chronic neck and low back pain.

A private comprehensive psychiatric report from J. R., M.D., 
dated in November 1996 (in conjunction with a claim for 
employment disability benefits), shows that the Appellant was 
said to have been treated in January 1994, at which time she had 
asserted pain in the upper back as a result of her work related 
activities as a unit clerk.  She added that she did not recall 
actual incidents, but that she would walk into file cabinets 
several times.  It was also noted that in April 1994, she was 
said to have myoligamentous strain of the cervical and lumbar 
spine, by history.  The Appellant also described that sometime 
between September 1992 and December 1992, she had been working on 
a ladder in an effort to pull down a thick document when she felt 
something pull in her upper back and experienced pain in the left 
side of her neck, down her back, and into her lower back.  She 
added that she did not seek treatment for her injury until after 
leaving work the following year.  She indicated that she later 
received physical therapy for her symptoms.

A private psychiatry record from W. K., M.D., dated in November 
1996, shows that the Appellant provided a history of chronic pain 
which she said started in 1992 when she was lifting something 
while standing on a stepladder at work.  In pertinent part, she 
pointed to her back in describing her pain.  She also noted her 
history in the Army but did not mention any injury sustained 
therein.

A Los Angeles County Employees Retirement Association, Disability 
Retirement Evaluation Report, dated in December 1996, shows that 
the Appellant, in pertinent part, reported impairment to her 
back.  In her application for benefits, she described that in 
1992, she had been on a step ladder at work putting up cases on a 
shelf over her head, and felt a lightning bolt strike from the 
neck down to her feet.

Private medical records from R. T., M.D., dated from March 2005 
to May 2005,  show that the Appellant had neck and shoulder pain 
and numbness radiating to both feet following a motor vehicle 
accident.  She was treated for ongoing back pain.

VA outpatient treatment records dated from March 2005 to July 
2005 show that the Appellant was treated intermittently for 
symptoms associated with a low back disorder.  In March 2005, she 
was treated for a reported several year history of low back pain 
which would radiate to her right hip and down her right leg.  The 
assessment was lumbosacral strain, acute on chronic.  Later in 
March 2005, she was treated following a motor vehicle accident 
with a large 18 wheeler in which she had been restrained in the 
automobile.  She described pain in the cervical spine area.

A lay statement from M. J., the Appellant's daughter, dated in 
May 2005, shows, in pertinent part, that she was said to be 
experiencing chronic pain from injuries sustained during a fall 
down three flights of stairs in 1976 while on active duty.

A letter from R. C. R., Ph.D., dated in October 2005, shows that 
the Appellant was said to have been seen from 1995 to 1996 on a 
regular basis for severe pain management after she had sustained 
an on-the-job injury.  

A VA outpatient treatment record dated in December 2005 shows 
that the Appellant reported a 30 year history of chronic low back 
pain.  She described back symptoms since falling down three 
flights of stairs in 1976.  A magnetic resonance imaging (MRI) 
study revealed multilevel degenerative disc disease, but no sign 
of foraminal or spinal stenosis.

A letter from a VA physician dated in March 2006 shows that the 
Appellant was said to have debilitating back pain and was unable 
to work.

Lay statements from E. K. and A. M., friends and former fellow 
service members of the Appellant, dated in March 2006, show that 
the Appellant was said to have fallen in service, and that her 
condition had deteriorated since then.

VA outpatient treatment records dated from March 2006 to March 
2007 show that the Appellant was treated intermittently for 
symptoms associated with low back pain.

A Statement In Support Of Claim (VA Form 21-4138) dated in 
January 2007 shows that the Appellant suggested that she had an 
abnormal fracture mend of the coccyx.

A VA spine examination report dated in September 2007 shows that 
the Appellant reported a history of falling down some stairs 
while in service in 1976 and bruising her coccyx.  She described 
receiving conservative treatment at that time.  She added that 
she had experienced persistent back pain since that incident.  
The assessment was coccydinia and mild lumbar degenerative disc 
disease.  The examiner opined that it was less likely as not that 
the Appellant's degenerative joint disease of the lumbar spine 
was related to her coccyx injury from her fall while in service.  
The examiner explained that an injury to the coccyx would not 
lead to L5-S1 disc bulging or degenerative joint disease.

VA outpatient treatment records dated from April 2007 to June 
2008 show that the Appellant continued to be treated 
intermittently for symptoms associated with low back pain.

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Appellant's statements, 
along with the various lay statements, that she has proffered 
during the course of this appeal as to the fall down stairs 
during her inactive duty training, have not been contradictory.  
Moreover, while there have been a number of post-service back 
injuries unrelated to the inactive duty training coccyx injury, 
recitation of the symptoms produced by the fall from stairs, and 
how long the condition has been symptomatic, has remained 
consistent.  The Board finds that this evidence is credible, 
probative, and adds weight to the overall claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson, 
581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds that the Appellant's lay statements 
describing the onset and chronicity of the coccyx injury are 
consistent with the service treatment records which show a 
diagnosis of a bruised coccyx in September 1976 and with the 
September 2007 VA examination report which shows a current 
diagnosis of coccydinia.  As such, her account as to an injury 
during a period of inactive duty training is found to be credible 
and supported by the later diagnosis from the VA examiner.  Id.

There is no evidence of record that the Appellant had a coccyx 
disorder at the time of her September 1974 induction examination.  
The service treatment records clearly show that the Appellant had 
been diagnosed with a bruised coccyx after a fall down some 
stairs during inactive duty training.  The Appellant's post-
service records show a current diagnosis of coccydinia.  
Coccydinia is pain in the area of the coccyx (tailbone) and 
describes a pattern of symptoms or a collection of conditions 
which causes chronic inflammation.  See Coccyx.org, What is 
coccydynia?, www.coccyx.org/whatisit/index.htm (last visited 
December 1, 2010).

The Board recognizes that the VA examiner in September 2007 
concluded that it was less likely than not that the Appellant's 
degenerative joint disease of the lumbar spine was related to her 
coccyx injury from her fall while in service.   The Board does 
not dispute this.  The Board finds that the preponderance of the 
evidence of record does not, in fact, support the assertion that 
the Appellant has a lumbar spine disorder, such as degenerative 
disc disease, that is manifested as a result of her periods of 
service.  However, the Board does find that given the evidence 
outlined above, a point of relative equipoise has been reached as 
to whether the Appellant currently has coccydinia that is 
manifested as a result of her period of inactive duty training in 
September 1976.  As such, the extent that the Appellant has 
coccydinia, the Board finds that the criteria for service 
connection have been met.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Appellant shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Right Hip

The Appellant asserts that she has a current right hip disorder 
that is etiologically related to her periods of service.  During 
her May 2008 hearing, she described that during her period 
service, she injured her right hip at the same time that she had 
injured her back.  She added that she currently needed a right 
hip replacement.  

A review of the Appellant's September 1974 enlistment report of 
medical examination shows that clinical evaluation of the lower 
extremities was normal; and the associated report of medical 
history shows that she indicated that she had never had 
arthritis, rheumatism, bursitis; bone, joint, or other deformity; 
or lameness.

The September 1976 service treatment records showing the fall 
down some barracks stairs do not show symptoms associated with or 
a diagnosis of a right hip disorder.

Subsequent to service, a lay statement from M. J., the 
Appellant's daughter, dated in May 2005, shows, in pertinent 
part, that she was said to be experiencing chronic pain from 
injuries sustained during a fall down three flights of stairs in 
1976 while on active duty.

The October 2005 letter from R. C. R., Ph.D., shows that the 
Appellant was said to have been seen from 1995 to 1996 on a 
regular basis for severe pain management after she had sustained 
an on-the-job injury.  

The March 2006 lay statements from E. K. and A. M., friends and 
former fellow service members of the Appellant, show that the 
Appellant was said to have fallen in service, and that her 
condition had deteriorated since then.

VA outpatient treatment records dated from April 2006 to January 
2008 show that the Appellant was treated intermittently for 
symptoms associated with right hip pain.  In August 2007, she was 
said to have right hip pain with a history of osteoarthritis of 
the hip per MRI.

Having carefully considered the competent evidence of record, the 
Board finds that the preponderance of the evidence has failed to 
demonstrate that the Appellant was ever diagnosed with a right 
hip disorder during her periods of service.   While there is 
evidence of the fall from barrack stairs during inactive duty 
training in September 1976, the treatment was limited to a 
bruised coccyx, and there is no evidence that the Appellant 
sustained an injury to the right hip.  The Appellant's available 
service treatment records are highly probative as to her 
condition at the time of service, as they were generated with the 
specific purpose of ascertaining the Appellant's then-physical 
condition, as opposed to her current assertion which is proffered 
in an attempt to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  These 
reports are entirely negative for any symptoms associated with 
the right hip and weigh heavily against the claim.  The weight of 
the service treatment records is greater than subsequent 
treatment records based on a history as provided by the 
Appellant.  As the Appellant only had active duty for training 
and inactive duty for training, presumptive service connection is 
not available, thus, an analysis of whether there was a 
manifestation of arthritis of the right hip within one year 
following service is not applicable in this case.

The medical evidence of record does not show treatment for a 
right hip disorder until the April 2006 VA outpatient treatment 
records showing right hip pain.  This was more than 28 years 
following the Appellant's separation from her last period of 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Appellant currently has a right hip disorder, there 
is no competent or credible lay or medical evidence of a chronic 
disability during her periods of active duty for training or of a 
hip injury during her period of inactive duty for training, 
continuity of symptomatology after such periods of service, or 
competent evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253; Davidson, 581 F.3d at 1316.

Finally, as to whether the Appellant has a right hip disorder on 
a secondary basis, while there is evidence that a current 
disorder exists, there is no competent medical evidence that the 
current right hip disorder was either caused by or is aggravated 
by the service-connected coccydinia.  The Appellant is not 
currently service connected for any other disability.  See 38 
C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.
The Board recognizes the Appellant's contentions that she has a 
right hip disorder that is manifested as a result of her periods 
of service or secondary to a service-connected disability.  As 
noted above, the Board is within its province to weigh the 
Appellant's testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, 21 Vet. App. at 303.

To the extent that the Appellant is able to observe the onset and 
continuity of right hip symptomatology, her opinion is outweighed 
by the competent medical evidence of record.  Simply stated, her 
service treatment records (containing no competent medical 
evidence of a right hip disorder) and post-service treatment 
records (showing no complaints, symptoms, findings or diagnoses 
associated with a right hip disorder until 2006, and no competent 
medical evidence linking a right hip disorder to service or a 
service-connected disability) outweigh her contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion addressing a relationship between 
service and the current right hip disorder.  While the Board is 
sympathetic to the Appellant's claim, and she is certainly 
competent to describe that which she experienced in service, any 
contentions that she has a current right hip disorder that is 
related to service are not competent.  There is no indication 
that she possesses the requisite medical knowledge or education 
to render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, the Board finds that the preponderance of the evidence 
is against the Appellant's claim for service connection for a 
right hip disorder.  Although the Appellant is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.

Gastritis, Ulcers, and Hemorrhoids

The Appellant asserts that she has current gastritis, ulcers, and 
hemorrhoids that are etiologically related to her periods of 
service.  During her May 2008 hearing, she described that prior 
to her periods of service, she had been having trouble with her 
stomach, and that eating the wrong types of foods during service 
aggravated her prior conditions.  She added that the stress 
associated with her duties in service also aggravated her prior 
conditions.  She also indicated that she was treated for 
hemorrhoids during her inactive duty training in September 1976, 
and that she was having trouble with hemorrhoids ever since.  She 
further suggested that her asserted disorders are secondary to a 
back disorder.

A review of the Appellant's September 1974 enlistment report of 
medical examination shows that clinical evaluation of the 
abdomen, viscera, anus and rectum was normal.  The associated 
report of medical history shows that she indicated that she had 
never had frequent indigestion; or stomach, liver, or intestinal 
trouble.  She did indicate having had piles or rectal disease.  
The examiner clarified that she had hemorrhoids with pregnancy.

The Board notes that every Appellant shall be taken to have been 
in sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted at 
the time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

However, as noted above, presumptive periods do not apply to 
active duty for training and inactive duty for training.  See 
Biggins, 1 Vet. App. at 477-78.  Therefore, consideration of the 
presumption of soundness under 38 U.S.C.A. §§ 1111 and 1131 for 
such periods is not appropriate.  See Hines v. Principi, 18 Vet. 
App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Additionally, the law and regulations governing Appellant's 
benefits require the Appellant to demonstrate that a claimed 
disorder was either an injury or disease manifested during active 
duty for training or an injury sustained during inactive duty for 
training.  See 38 U.S.C.A. § 101(24).  The evidence of record 
does not show that the Appellant was treated for either 
gastritis, ulcers, or hemorrhoids during her periods of active 
duty for training.  While there is evidence of treatment for 
hemorrhoids in September 1976, during inactive duty for training, 
this constitutes a disease process and not an injury.  Therefore, 
service connection is not legally merited for such disorders 
incurred either during active duty for training or inactive duty 
for training.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Finally, as to whether the Appellant has gastritis, ulcers, or 
hemorrhoids as secondary to a low back disorder, the Board notes 
that the Appellant is not service-connected for a low back 
disorder.  In light of the award of service connection for 
coccydinia as a result of this decision, secondary service 
connection is plausible.  However, the Appellant has not asserted 
that the gastritis, ulcers, or hemorrhoids are secondary to 
coccydinia, and there is no competent medical evidence of record 
to suggest that the Appellant has gastritis, ulcers, or 
hemorrhoids that were either caused by or are aggravated by the 
service-connected coccydinia.  The Appellant is not currently 
service-connected for any other disability.  As such, service 
connection on a secondary basis is not warranted.  See 38 C.F.R. 
§ 3.310(a); see also Allen, 7 Vet. App. at 439.  

The Board recognizes the Appellant's contentions that she has 
gastritis, ulcers, and hemorrhoids that are manifested as a 
result of her periods of active duty for training or inactive 
duty for training.  To the extent that the Appellant is able to 
observe the onset and continuity of such disorders, her opinion 
is outweighed by the competent medical evidence of record.  
Simply stated, her service treatment records (containing no 
competent medical evidence of gastritis, ulcers, or hemorrhoids 
during active duty for training; and only hemorrhoids, a disease 
process, during inactive duty for training ) and post-service 
treatment records (showing no competent medical evidence linking 
the asserted disorders to active service) outweigh the 
Appellant's contentions. 

While the Board is sympathetic to the Appellant's claims, and she 
is certainly competent to describe that which she experienced in 
service, any contentions that she has current gastritis, ulcers, 
or hemorrhoids that are related to service are not competent.  
There is no indication that she possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley, 7 Vet. App. 
at 379; Espiritu, 2 Vet. App. at 495.  

Although the Appellant is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claims for service connection for 
gastritis, ulcers, and hemorrhoids.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for coccydinia is granted.

Service connection for a right hip disorder, to include as 
secondary to a service-connected disability, is denied.

Service connection for gastritis, to include as secondary to a 
service-connected disability, is denied.

Service connection for ulcers, to include as secondary to a 
service-connected disability, is denied.

Service connection for hemorrhoids, to include as secondary to a 
service-connected disability, is denied.


____________________________________________
JONATHAN B. KRAMER
Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


